  4:21-cv-03029-RGK-PRSE Doc # 8 Filed: 03/01/21 Page 1 of 1 - Page ID # 27




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

STACEY HILTON,

                    Plaintiff,                             4:21CV3029

       vs.
                                                        MEMORANDUM
NELNET, SALLIE MAE, NAVIENT,                             AND ORDER
GREAT LAKES LOAN AGENCY, and
RESURGENT CAPITAL SERVICES,

                    Defendants.


       Plaintiff, who has been granted leave to proceed in forma pauperis (Filing 5),
has filed a Motion to Change Pro Se Status to Regular Status (Filing 7). Plaintiff is
advised that her case will remain on the pro se docket until Plaintiff pays the full
amount of the filing fee, which is $402.00. Accordingly,

       IT IS ORDERED that Plaintiff’s Motion to Change Pro Se Status to Regular
Status (Filing 7) is denied for the reason that Plaintiff has not paid the full amount
of the filing fee, which is $402.00.

      DATED this 1st day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
